IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0403
                              Filed July 20, 2022


IN RE THE MARRIAGE OF KATIE FROILAND
AND JUSTIN FROILAND

Upon the Petition of
KATIE JEANNE FROILAND, n/k/a KATIE JEANNE GAISER,
      Petitioner-Appellee,

And Concerning
JUSTIN ROBERT FROILAND,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hancock County, Gregg R.

Rosenbladt, Judge.



      A former husband appeals the physical care and economic aspects of a

dissolution decree. AFFIRMED.



      William T. Morrison, Mason City, for appellant.

      Megan R. Rosenberg of Cady & Rosenberg Law Firm, P.L.C., Hampton, for

appellee.



      Considered by Tabor, P.J., Badding, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


TABOR, Presiding Judge.

       Katie and Justin Froiland divorced after a twelve-year marriage. In the

decree, the district court granted them joint legal custody of their son, J.R.F. And

Katie received physical care. On the financial side, the district court awarded Katie

$16,000 for her premarital contribution to their home and accepted her

approximation of the couple’s equity in the property. The court also ordered Justin

to return certain personal property to Katie and to pay her $2000 for a bracelet and

rings if he could not locate them. Justin appeals the court’s orders on physical

care, the marital home, and the personal property. Deferring to the district court’s

determination that Katie was the more credible party, we affirm the decree.

   I. Facts and Prior Proceedings

       Katie and Justin married in 2009. Katie trained as a medical secretary and

certified nursing assistant. Justin attended diesel mechanic school. During their

marriage, Katie worked full-time and attended college classes. By contrast, Justin

did not work. Instead, he received disability payments after suffering serious

injuries in a motorcycle accident in 2008.

       J.R.F. was born in 2010. In 2011, the family left Mason City for Garner.

Still, Katie kept her Mason City home—the subject of the parties’ prenuptial

agreement. The couple also kept separate finances.

       The parties offered vastly different depictions of their caregiving duties in

J.R.F.’s early years, leaving the district court to decide the more credible account.

The record showed that because of his availability, Justin looked after J.R.F. while

Katie worked and took classes. In addition, both extended families helped with

J.R.F. According to Katie, when J.R.F. entered grade school, she was his primary
                                           3


caretaker.     She organized his day-to-day routine: helping with homework,

preparing meals, doing laundry, scheduling medical and dental appointments, and

attending school events. By contrast, Justin focused more on J.R.F.’s recreational

pursuits, such as dirt bikes, ballgames, and hobbies. And the record shows Justin

also helped his son with homework and other needs.

         Justin and Katie separated in 2019. First, she and J.R.F. moved across

town. Then, they moved in with her mother. Last, they moved back to her

premarital home in Mason City. Katie and J.R.F. live there at the time of trial.

         Katie and Justin did not communicate well after separating. For instance,

they clashed over the school that J.R.F. would attend. And they squabbled over

her belongings.1 Katie also alleged that Justin “stalk[ed]” her while she and J.R.F.

still lived in Garner, driving by her residence.

         Justin exhibited other immature behavior to J.R.F.’s detriment.           For

example, Justin cut off the power to their home when Katie and J.R.F. were inside

because Katie had not paid him for the electric bill. Then, after Katie enrolled

J.R.F. in a Mason City school, Justin still dropped the child off at his former Garner

school, where he was not enrolled. In another incident, Justin screamed at Katie

during J.R.F.’s dirt bike event.      Most concerning, he blocked communication

between Katie and J.R.F. during his visitation.

         At trial, the court awarded Katie physical care, listing these reasons:

         “[i]n assessing the credibility of the parents, the [c]ourt finds that
         Katie Froiland’s historical review of J.R.F.’s parenting is more
         credible and accurate.”
         “Katie Froiland appears to be better at maintaining structure and
         routine for J.R.F.”

1   Justin claims Katie and her sister sold many belongings.
                                          4


       “[Katie’s] parenting of JRF appears to be more ‘comprehensive,’ than
       the parenting provided by Justin. Justin appears to be more oriented
       toward JRF’s activities, and less of the day-to-day routine involving
       school, homework, meals, laundry, medical, and dental appointment,
       schools appoints and other day-to-day activities.”
       “It appears from the testimony that Katie . . . has taken a more active
       role in JRF’s day-to-day routine, especially in the last several years.
       The [c]ourt believes that the parent’s role has evolved over time and
       that Katie . . . prior to the parties’ separation was providing most of
       the parenting and care for JRF.”
       “The parties do not get along well or communicate well. This is an
       understatement. Of the two parties, Katie . . . appears to be most
       interested in avoiding conflict and engaging in debate. A parenting
       time schedule with certainty for the parties appears to be in the best
       interests of JRF.” (Emphasis added).
       “The school question was not a primary consideration for the [c]ourt.
       The [c]ourt finds that both schools, GHV and Newman, would be
       appropriate for JRF. JRF most recently has been enrolled in
       Newman school in the community where Katie . . . is residing. The
       [c]ourt believes it would in JRF’s best interest to continue that
       arrangement.”
       “In general, Katie . . . seems to be more organized and structured as
       well as reliable and detail-oriented.”

       Next, the court ordered Justin to return Katie’s personal belongings within

thirty days. If he failed to locate either her bracelet or rings, the court ordered him

to pay her $2000.

       Last, the court directed Justin to pay a net property equalization amount of

$36,812.50 within ninety days. To show its figures, the court explained: “The

[c]ourt calculates that there is roughly $57,146 in equity in the martial home.

However, Katie Froiland calculates the home equity at $41,625, which is less than

the [c]ourt’s estimation. Therefore, Katie Froiland should be awarded one-half of

her calculation of that equity which amounts to $20,812.50.” And, “Katie Froiland

contributed $16,000 toward the purchase of the home in Garner. Katie Froiland

should be reimbursed for that amount, as those were premarital funds.”

       Justin appeals.
                                                    5


II.      Scope and Standard of Review

                We review the dissolution decree de novo. In re Marriage of Sisson, 843

         N.W.2d 866, 870 (Iowa 2014). We give weight to the district court’s fact findings,

         especially on credibility of witnesses, but they do not bind us. Id.

III.     Analysis

       A. Physical Care

                Both parties requested physical care of J.R.F. To determine who should be

         granted physical care, we focus on the child’s best interest. In re Marriage of

         Fennelly, 737 N.W.2d 97, 101 (Iowa 2007). This focus is informed by the factors

         from Iowa Code section 598.41(3) (2020). See In re Marriage of Hansen, 733

         N.W.2d 683, 696 (Iowa 2007) (applying section 598.41(3) to physical care

         decisions). In deciding who will be the best physical care custodian, we weigh all

         statutory factors, but today we discuss these four most relevant considerations:

                    1. Whether the parents can communicate with each other
                       regarding the child’s needs. Iowa Code § 598.41(3)(c).
                    2. Whether each parent can support the other parent’s
                       relationship with the child. Iowa Code § 598.41(3)(e).
                    3. Whether the psychological and emotional needs and
                       development of the child will suffer due to lack of active
                       contact with and attention from both parents. Iowa Code
                       § 598.41(3)(b).
                    4. Whether both parents have actively cared for the child before
                       and since the separation. Iowa Code § 598.41(3)(d).

                Now we begin our analysis. At the outset, we commend both parents’

         strong commitment to J.R.F, nurturing different facets of his life. But like the district

         court, we find Katie will be better able to cater to J.R.F.’s day-to-day needs. We

         offer four reasons why.
                                         6


       First, Katie has communicated with more respect than Justin has shown.

See Iowa Code § 598.41(3)(c).             True, Justin points to examples of

miscommunication on her part. For instance, he felt blinded-sided when she

enrolled J.R.F. in a Mason City school. And like the district court, we find some of

their communication unpleasant. Yet Katie has been the more respectful parent.

To that end, she sent Justin many detailed messages about their son. Considering

J.R.F.’s young age, harmony for his sake is crucial. And placing physical care with

Katie offers the best chance of achieving a positive working relationship between

these parents.

       Second, in that same vein, Katie has been more supportive of Justin’s ties

to J.R.F. than Justin has been of her bond with their son.         See Iowa Code

§ 598.41(3)(e); Hansen, 733 N.W.2d at 698. Unlike Justin, she avoids conflict.

Yet Justin has disrespected her in front of J.R.F. many times. We also have

concerns about Justin preventing communication between J.R.F. and Katie during

his visits. By contrast, Katie cheers J.R.F.’s connection with his father, like their

shared love of dirt bikes.

       Third, Katie’s home is the stronger venue for meeting J.R.F.’s psychological

and emotional needs. See Iowa Code § 598.41(3)(b). “The objective of a physical

care determination is to place the children in the environment most likely to bring

them to health, both physically and mentally, and to social maturity.” Hansen, 733

N.W.2d at 695. In seeking physical care, Justin argues the small town of Garner

offers a more conducive setting, especially because his extended family lives

there. Plus, in his view, the Garner-Hayfield-Ventura (“GHV”) school district offers

small class sizes and college scholarships. We don’t dispute those strengths.
                                           7


  Even so, Katie’s home in Mason City provides similar benefits. Katie also has

  support from her extended family. And like the GHV district, the Newman Catholic

  school boasts individualized attention for students and college options. Yet more

  important than any geographic distinctions are the relative abilities of the parents

  to raise the child in good physical, mental, and emotional health. The balance tips

  toward Katie’s skills. She has shown herself to be the more stable, reliable parent,

  prioritizing J.R.F.’s well-being over any disagreements with Justin.

         Fourth and finally, while both parents cared for J.R.F. in his younger years,

  Katie has been the primary custodian since she and Justin separated. See Iowa

  Code § 598.41(3)(d); Hansen, 733 N.W.2d at 696–97. She has managed J.R.F.’s

  welfare in several moves since 2019. She also tailored her work schedule to fit his

  needs, finding a school where he has thrived. What is more, she choreographed

  his day-to-day life. Meanwhile, Justin and J.F.R. enjoy hobbies and weekends

  together. And she supports those too. Simply put, J.F.R. depends on Katie. So

  we affirm Katie’s physical care award.

B. Economic Aspects of the Decree

         Justin also challenges three financial facets of the decree. We untangle

  each of those issues in turn.

         First, Justin addresses the Garner property, complaining the district court

  did not expressly award the home to him. He also asserts that the court must order

  the parties to execute a quitclaim deed for the house. We read the decree as

  awarding the Garner house to Justin and as requiring the parties to execute a

  quitclaim deed. We thus find those complaints resolved.
                                           8


       Second, he objects to the district court awarding Katie both fifty percent of

the home’s equity ($20,812.50) and $16,000 to reimburse her portion of the down

payment. He contends that property award was inequitable under Iowa Code

section 598.21(5) because it was essentially “double dipping” into the home’s

value. We disagree with Justin’s objection. Under the court’s valuation of the

parties’ equity in the house as $57,146, Katie would have received $28,573. So

the court’s adoption of Katie’s lower figure was not only within the realm of credible

evidence, but benefited Justin.

       On the question of the premarital asset, we find the court did equity in setting

aside $16,000 to Katie. The district court did not need to automatically award that

entire down payment to Katie as premarital property.          See In re Marriage of

Hansen, 886 N.W.2d 868, 872 (Iowa Ct. App. 2016). But some circumstances

justify giving full credit. Id. Full credit was justified here because Justin received

other significant assets, such as an insurance settlement and several vehicles.

       Third, Justin contends the district court erred by ordering him to return

personal property to Katie or to compensate her for items that he cannot find. He

balks at paying Katie $2000 for the value of rings and a bracelet. “As tedious as

the chore may be, the district court has the obligation to equitably divide ‘all’ of the

marital property between the parties in a decree. See Iowa Code § 598.21(1), (5).”

In re Marriage of Sundby, No. 20-1552, 2022 WL 946508, at *7 (Iowa Ct. App.

Mar. 30, 2022). Here, the court completed that tedious chore fairly. The court

properly credited Katie’s testimony about the location and value of the jewelry at

issue. And so, we affirm Katie’s $2,000 award.
                                           9


C. Appellate Attorney Fees and Court Costs

         Both Katie and Justin request $4000 in appellate attorney fees. In our

  discretion to grant such awards, we consider (1) the needs of the party asking for

  fees, (2) the other party’s ability to pay fees, and (3) the relative merits of their

  appeal positions. In re Marriage of Towne, 966 N.W.2d 668, 680 (Iowa Ct. App.

  2021). While Katie prevailed on appeal, when we weigh her financial needs

  against Justin’s ability to pay, we decline to award her fees. Each party should

  cover their own cost of appellate representation. Costs are assessed to Justin.

         AFFIRMED.